Statement.
BuoNsoN, J.
Defendants were convicted of the crime of manufacturing intoxicating liquors. They have appealed from the judgment. The facts are: In February, 1922, the sheriff, the chief of police, and a deputy sheriff visited the home of defendants in Bismarck. They possessed neither a warrant of arrest nor a search warrant. At the door they told the wife of one of the defendants that they desired to see her husband. She stated that she would call him. The officers stated that they would go to see him. They proceeded down in the basement and there they found the defendants manufacturing intoxicating liquor, and there possessed of the instrumentalities so to do. They seized the equipment used in distilling the liquor and also some of the material wherewith the same was manufactured. Defendants were thereupon arrested. At the trial defendants objected to the production of this equipment and its introduction in evidence.
Upon this appeal, defendants contend that the information does not state facts sufficient to constitute a crime .and that the trial court er*490roneously received in evidence tlie equipment, in violation oí defendants’ constitutional privileges.
Opinion.
The information alleges that defendants committed tbe crime of manufacturing liquor'; that they did wilfully and unlawfully make, ferment, and distill a liquor which was intoxicating for a beverage. Section 10,092, Comp. Laws, 1913, prohibits the manufacture of intoxicating liquor. This section is not violative of the constitutional provision, Section 217, N. D. Const. that no person shall manufacture, for sale or gift, intoxicating liquors. The information states a criminal offense. The officers were not denied admittance within defendants’' home. They were not denied the right to see defendants. - It is true-that they were not invited guests. But, in the basement of their home, they saw defendants in the act of committing a crime. As peace officers it was their duty to arrest defendants, then and there without a. warrant. Comp. Laws, 1913, § 10,567. They did there arrest them and seized the instrumentalities through which the crime was being-committed. The instrumentalities seized were of an evidentiary nature. They were a part of the res gestae in committing the crime. They were properly received in evidence. See note in 18 L.R.A.(N.S.) 253. Even though it should be conceded that the seizure of these instrumen-talities by the officers was unreasonable and violative of defendants’ constitutional rights against unreasonable searches and seizures, § 18, N. D. Const., it does not follow that the testimony of the officers or the introduction, as evidence, of such instrumentalities compels defendants in a criminal case to be witnesses against themselves, § 13 N. D. Const. Wigmore, in his work on Evidence, has elaborately considered the growth, development, and status of the principles established in the constitutional provisions quoted. He states: “It has long been established that the admissibility of evidence is not affected by the illegality of the means through which the party has been enabled to obtain the evidence. The illegality is by no means condoned; it is merely ignored.” § 2183. Otherwise he states, concerning the constitutional provision compelling-one to be a witness against himself, that, “it is not merely compulsion that is the kernel of the privilege, in history, and in the constitutional *491definitions, but testimonial compulsion.” § 2263, “If there was ever any rule well settled (until the opinion in Boyd v. United States, 116 U. S. 616, 29 L. ed. 746, 6 Sup. Ct. Rep. 524) it was this: That an illegality in the mode of obtaining evidence cannot exclude it, but must be redressed, or punished, or resisted, by appropriate proceedings otherwise taken. There is, therefore, ho respect whatever in which the principle of the fourth amendment can be properly invoked in applying the principle of the fifth amendment.” Such principles mentioned, concerning the fourth and fifth amendments to our United States Constitution, are embodied in §§ 13 and 18 of our Constitution. But it is unnecessary to discuss the principles announced in Boyd v. United States, supra, or the extent to which the same have been modified by later Federal decisions. Upon this record, we are satisfied that the officers as peace officers, had the right, and it was their duty, to arrest the defendants while committing a crime (Comp. Laws, 1913, § 10,567) and to seize the instrumentalities which evidenced the commission of such crime. Surely, as peace officers, with the imposed duty to preserve the peace and the law, they could have properly arrested and seized such instrumentalities while such crime was being committed before their eyes on a highway. Their right to interrupt the performance of a crime and to apprehend the offenders and to seize the instru-mentalities then being used to commit the crime is not to be denied because defendants happened to be operating within the confines of their own home. Whether the seizure was unreasonable is not at issue in this cause. The judgment should be affirmed.
Bikdzell, Ch. J., and ChkistiaNSON, J., concur.